Google's project to digitise the world's book heritage (debate)
The next item is the debate on the oral question to the Commission on Google's project to digitise the world's book heritage by Klaus-Heiner Lehne, on behalf of the Committee on Legal Affairs - B7-0224/2009).
Madam President, President-in-Office of the Council, Commissioner, ladies and gentlemen, you will all be familiar with Google, the internet search engine. You will probably also know about the new Google Books Project, which everyone has been discussing over the last few months. The aim of the project is to scan in books from libraries and make them available over the internet, so that readers have quick and easy access to a large number of works on the web.
From the perspective of readers and internet users, this is a wonderful idea. However, what does it mean for authors, creative people, artists and publishers? What part will they play in the publication of their work on the web? We must look closely at these questions over the next few months. You may already be aware that publishers and authors in the US have initiated legal proceedings against Google with regard to the scanning and publication of works on the web. As far as I know, the legal dispute has been resolved and the parties have settled out of court. However, the questions remain unanswered and they relate not only to the situation with Google, because there are certain to be similar cases in future. We must deal with these questions as quickly as possible.
Does copyright need to be adapted in the digital age? Do we need to change existing structures? In this respect, I am thinking particularly of the role of the collecting societies, which we have often discussed in Parliament. Are new monopolies being created on the web? How should we react to this? How will this change the structures in our countries, for example, with regard to the bookshops in the regions? What are the opposing interests in this case and how can we find a suitable balance between them?
Authors and publishers want to receive a financial reward for their work. This also applies, of course, when their works are made available on the internet. Libraries want to put their archives on the web without having to sign a licence agreement with every copyright holder first. The interests of consumers are clear. They would very much like to have quick and easy access to the content on the web. We have not yet reached the point of being able to discuss possible solutions, but we need to ask ourselves a lot of questions and that is the purpose of the written question submitted to the Commission by the Committee on Legal Affairs.
Do we need to make distinctions in order to resolve the copyright issues, for example, with regard to content? If so, what distinctions should be made? The Commission seems to be moving in this direction, as it is first of all focusing on the situation of the library stocks. Should there be a process of mass digitisation in future, or is our existing licensing system sufficient to resolve the problem? How can copyright clearance be simplified in the internet age? As you know, copyright is primarily a national right and in this respect, we must once again ask ourselves: is this still an up-to-date approach? How should we deal with orphan works in future, in other words, books whose copyright holder cannot be identified or located? Should we perhaps distinguish between literary works and scientific or academic works? For example, the authors of novels earn their living from the publication of their books, but when scientists make their papers available on the web, they are primarily interested in making a name for themselves in their field of research and are less reliant on the money that their work earns. There are numerous questions that we need to ask ourselves and I am pleased to be able to discuss them with you.
I would like to consider one last important point and that is once again the subject of collecting societies. Look at how easy it is nowadays to download music from the internet. You simply go to iTunes and buy songs for 20, 30, 40 or 50 cents. What are the implications for the collecting societies? Do we still need them? I would be pleased if the Commission could once again give us an idea of what the current situation is.
In Parliament, we have been asking the Commission for years to take a look at the collecting societies. To put it rather imprecisely, these are also monopolistic bodies, which have been established over a period of decades. I am interested to know what the Commission is planning. My final point is that if you take a platform like Google, which makes everything freely available, this will result in a monopoly being created on the web. We need to consider how the situation should be handled in order to ensure that we do not end up with just one supplier, who then decides on the conditions for access to content on the web. I am looking forward to a debate with you over the next few weeks and months and I will be interested to hear the Commission's response to the first question from the Committee on Legal Affairs.
Vice-President of the Commission. - Madam President, I would like to thank the Committee on Legal Affairs for raising these questions. You raised so many big and fundamental questions which definitely need to be discussed in the coming months. This issue is definitely intensive, interesting, exciting and very future-oriented. I will first of all give an overview concerning this concrete question.
First of all: the Google Books Project. In essence, it is an initiative aimed at providing a tool to find, search and buy books for a wide audience of users. For rights holders, it may represent an additional channel of trade, and so an additional source of revenue. Let me add that in Europe, the Google Books Project is deployed in collaboration with libraries and concerns only public domain books. In-copyright books are only included in the Project by way of the Google Partner Programme addressed to publishers willing to conclude agreements with Google.
The Google Books class action settlement concerns the Google Books Project in the United States and aims to conclude a litigation procedure which has been going on for over four years. If approved, it will provide an additional source of revenue for rights holders but also, and most importantly, make the hitherto unavailable out-of-print and orphan works available for online search and access to US users. Moreover, its financial incentives may bring rights holders of orphan works out of the shadows.
Now, when it comes to the Google Book Search Project, the Commission sees the Google initiative as a demonstration that new business models are evolving to provide almost instant access to vast numbers of works to an increasing number of consumers. Because the European Commission favours the digitisation of books in European libraries and beyond, and because digitisation of books is a task of Herculean proportions, where private sector support is needed, the Commission favours initiatives such as Google's Book Search Project as long as they respect intellectual property rights and do not lead to the distortion of competition.
When it comes to the Google Books settlement, the Commission has been actively engaged in consultations with European publishers and with Google. In September 2009, the Commission organised a public hearing bringing together European stakeholders and the settlement parties to exchange views and seek clarification on the various elements of the agreement.
But meanwhile, important changes have occurred. Due to numerous objections raised about the initial settlement by Google's competitors, foreign governments (France and Germany) and the US Department of Justice, the terms of the settlement were revised and these revisions were submitted to the US Court on 13 November 2009.
First, the revised settlement has been significantly narrowed in scope. Now, only books either registered with the US Copyright Office or published in the United Kingdom, Australia or Canada by 5 January 2009 are covered by the settlement. All other books are outside the scope of the settlement. Consequently, only United States, United Kingdom, Australian and Canadian authors and publishers will, in future, be represented on the board of the Books Rights Registry, the body that administers the terms of the settlement.
Secondly, publishers from countries other than the United States, the United Kingdom, Australia and Canada will now have to negotiate individually to become part of Google Books services in the United States.
The new version of the settlement gives rise to two remarks. First, being outside the settlement is not always an advantage. When you are out, you can no longer control what Google does with the copies they have scanned up to now.
Second, publishers from EU Member States - apart from the United Kingdom - will now no longer participate in a major transformation of the book market. The Google Books Project in the United States will receive a major thrust forward, with no European publishers any longer a part of it. Even though services negotiated under this settlement will only be available to United States users, this absence could be detrimental to cultural diversity.
In this regard, the Commission has been calling, and will repeatedly call, on Member States: firstly, to intensify their digitisation policies; secondly, to explore the possibilities for public-private partnerships for digitisation; and, thirdly, to ensure that all digitised material becomes available through Europeana. If Member States do that, the Google Books settlement may turn out to be the catalyst, not a threat, for Europe's initiatives in the area of access to digitised culture.
This brings me to your second question. The debate on the Google Books settlement has shown that Europe cannot afford to be left behind on the digital frontier. Europe has to act swiftly. To this end, the Commission is fully committed to working on a copyright framework that will facilitate large-scale digitisation of European library collections.
We believe that copyright rules have to be flexible enough in order not to overly complicate the creation of online libraries.
Madam President, I would like to thank you for your statement, the Committee on Legal Affairs for its question, and Mrs Niebler for her comments and the Commissioner for his answer. These are extremely important matters for the Committee on the Internal Market and Consumer Protection as well. The process of digitising books opens up great new opportunities, but it must - and I emphasise this - must serve the interests of publishing and readers, that is to say, European businesses and consumers.
The previous version of the agreement with Google threatened the monopolisation of the entire literary output by one private firm, a threat which has not yet been completely eliminated. It was Google that scanned millions of copyright titles from all over the world. To date, it has made use of these scans illegally, only applying the US principle of fair use without asking the authors or publishers for their agreement.
The new agreement continues to flout a basic principle of the Berne Convention, which says that copyright holders have to be asked for permission before their works are used, and not simply be given the option to opt out, all of which would put the responsibility, effort and costs on the author's shoulders. The agreement applies to books from all over the world published in English in countries which are covered by the Convention.
When it scanned the books, Google drew on the categories of out-of-print and orphan works. Both of these categories are very loosely defined. It is quite often possible to find the authors of orphan works if you put your mind to it. Out-of-print books are often works which the authors or publishers have deliberately taken out of print. Does this not entail the danger that Google may be depriving publishers of the freedom to establish their own publishing policy, and authors of potential earnings?
On the issue of consumers: the publishing industry may be undermined in the long term by the Google Project if the copyright holders are not paid the royalties due to them. To allow them to remain competitive, publishers will stop producing valuable, expert-reviewed, costly books. For consumers, this will effectively mean high-quality publications being replaced by cheap, unverified, unimaginative publishing, additionally accompanied by ubiquitous advertising.
I therefore expect the European Commission to devise a policy which will allow the development of further digitisation, but without impacting negatively on creativity and on the interests of the market and of readers in Europe.
Madam President, ladies and gentlemen, I think that the agreement between Google and the US publishers contains some undoubtedly interesting elements and some important prospects for new things for us as well. However, together with these positive aspects, it is important to evaluate the problematic issues it contains too.
For the agreement to be positive, we need to change the way we look at the whole complicated issue of copyright, overcoming the conflict between the demand for freedom of access to online cultural products and the exclusive protection, without exception, of copyright.
It is true that the system devised by Google would give users as a whole the great opportunity of accessing works, especially those that are out of print or difficult to find bibliographically and, at the same time, would give authors and publishers the opportunity of refreshing their own cultural offering and of expanding their readership. However, it is also true that, due to the fact that the agreement covers only books and works registered with the US Copyright Office or published in the United Kingdom, Canada or Australia, and that no specific measure is envisaged for European works or for those of the rest of the world - so far, moreover, Google has merely stated its general willingness to reach similar agreements with other countries as well - Google finds itself, by virtue of that agreement, in a monopoly position, not least because of the enormous advertising resources that will be harnessed for the new system.
The impact will also have consequences for European cultural industries, first and foremost, because of the delay that Europe would encounter in terms of the whole library digitisation project. What is more, a great many European books have already been registered with the US Copyright Office since the 1980s. As a result, they would be subject to the new rules for accessing the Google system. Many more European works have been held in US libraries that have offered Google the possibility of digitising its own catalogue.
The European Commission has launched a European project, which to date has had less of an impact than Google Books is expected to have. The agreement between Google and the US cultural industries thus raises the issue of the need for a synthesis between protection of copyright and of production and accessibility for users, not least in view of the technological revolutions of the last decade. The risk is that Europe will lag behind when it comes to the development of this potential new model.
I tell you straight, Commissioner: I do not find the proposals that have been stated here adequate for resolving the problem confronting us. We need a solution that unifies the countries of Europe and that does not put the burden of responsibility for the action to be undertaken on the Member States.
on behalf of the ALDE Group. - Madam President, I welcome the action of the Committee on Legal Affairs in putting this timely question to the Commission. The book digitalisation project impacts on several European and Member State policy areas, such as copyright, competition, library digitalisation and culture, and as such requires both debate and measured consideration.
The digitalisation of books has many clear benefits in both cultural and economic terms. It will make literature and learning more accessible to the digital generation. It will contribute to the dissemination of knowledge and culture. It will give students, academics and universities increased access to information and research.
For Europe to be at the forefront of a successful knowledge-based economy, we must move forward with new technologies and stay ahead in the knowledge race. My own Member State, Ireland, was known as the island of saints and scholars, with a great tradition for producing literature; and the encouragement and promotion of reading and literature is always welcome. Unfortunately, I have to say that most of the saints are gone. However, the digitalisation project must not proceed at the expense of the creative process behind literature and the livelihood of the many stakeholders must not be negatively impacted upon. It is important to stress that digitalisation must only be accepted when the rights of the stakeholders, including authors, publishers, illustrators, graphic designers and literary translators, are represented and protected.
Given the potential threat of digitalisation to the print book market, it is essential to ensure that the rights of holders are fairly remunerated, and this is an issue that I raised directly with the Commission last October. In their response, I note that the Commission has already launched a public consultation and has held hearings to exchange views with stakeholders. I welcome these positive steps and, if the European Union copyright legislation is to be adapted, there must be an increased engagement with stakeholders so that the change reflects their interests while, at the same time, facilitating a knowledge-based economy.
Madam President, Commissioner, ladies and gentlemen, as a result of the activities of Google Books, the European strategy of taking a slow, targeted approach and of highlighting the many concerns that have been expressed during the course of this strategy has simply been overtaken by reality. We are faced with Google's comprehensive digitisation of books, including books by European authors, who have not given their consent and who are now surprised and annoyed to find themselves in Google Books, where they do not want to be.
On this subject, I would like to say first of all that when we talk about copyright, it is not simply a question of money. It is also about the sovereignty of authors, who should have the right to be involved in decisions about whether, how and in what form their books are digitised and used. This is a central question and a major necessity. Related to this is the highly critical question of so-called orphan works, whose authors cannot be located. We need to find an effective and practical solution to this problem.
Each and every one of us has experienced the situation of lending a much-loved book, not having it returned and then not being able to buy it anywhere because it is out of print. Google Books would, of course, be a very good solution in cases like this, because it would preserve treasures from the world of literature and other related areas, which would otherwise disappear from our cultural heritage. However, the solution must be designed in such a way that the whole thing makes sense. Google Books cannot simply ignore all the issues on the basis of an assumption. An attempt must be made to find the author and to protect his or her rights. This is where the collecting societies come into action and I would like to see a fair solution being introduced. As Mrs Niebler said, we need to discuss the role of the collecting societies in this context.
Everyone has the right to reject new technologies but, of course, they also have to live with the consequences and they may find in future that they do not form part of the extensive pool of knowledge which has been created. This is the central issue today. Perhaps statutory exceptions are needed in order to provide a relatively effective solution to the problem.
on behalf of the ECR Group. - Madam President, for book-lovers in my constituency in the East Midlands and EU-wide, this is good news. I believe this is a book revolution about to begin, and I welcome the Commission statement.
The initiative by Google is an inevitable and logical step forward given the advancement of the digital economy with new market drivers and new consumer demands. I believe this kind of private sector innovation should be welcomed as long as it allows space for competition in the future and fair protection.
Libraries, whilst an important store of information, are vastly underused resources, with nine out of ten books not being accessed, and there are many thousands of books unavailable to consumers due to their being out of print or the non-viability of publication.
Online books will provide authors with the opportunity to gain some recognition and indeed some money back for their works.
However, the fact that this kind of settlement providing mass digitisation of books cannot be applied to the EU is one of the most illustrative examples of the EU's fragmented copyright laws. We have to make a European copyright framework fit for purpose in the 21st century. Europe must seize the opportunity to take the lead and to ensure that the digitisation of books in Europe is facilitated, but also that the Google Books settlement takes into consideration European copyright law.
We should encourage European players into this space as well in different languages and genres. For those like me who like the feel of a page between their fingers, this will not replace the need for fabulous bookshops like those in my East Midlands constituency. Indeed, far from doing away with bookshops, the ability to access online books provides us with a whole new way of learning and access to culture.
Far from destroying our libraries, it will help them to be archived and protected and provide our consumers with more choice of how they access books for the education and pleasure.
It is an opportunity for authors to expand their market and their audience. I believe this is the beginning of a rediscovery of great works and the uncovering of a cultural explosion. It is something we should welcome and positively encourage.
Madam President, ladies and gentlemen, many of us have said that Google is practically a global monopoly, which is trying to appropriate the cultural, literary and journalistic heritage of the whole world. Europe should not allow itself to be controlled by Google. Moreover, Google's strategy of offering the service free of charge is merely a façade, since it makes commodities out of intellectual works in return for more than USD 23 billion in advertising revenue each year.
As you said, Mr Kallas, Europe needs to undertake a digitisation programme. However, the actions brought by authors in the United States against Google Books for plagiarism of their works should not mean that a digitisation model is established here that would also make a commodity out of original literary, journalistic or scientific works.
From this point of view, we would like to know exactly what the Commission means by the frequently used term 'collective licence'. The idea of creating a European market for authors rights greatly concerns us from this point of view. We should not confuse intellectual works, which are common heritage, with the spirit of business, which involves turning culture into a commodity.
In our view, the European Union, together with the Member States, should therefore guarantee the authors' rights, the intellectual property rights of writers, journalists and scientists. The public digitisation systems launched in a number of Member States should be supported and combined with the European project, Europeana, in order to prevent the private appropriation of public cultural property.
Before making any decisions, I think that Parliament should initiate a European strategic conference bringing together the European institutions, the Member States, authors' unions, libraries and even public telecommunications operators, to create a European public digitisation model that respects authors and their works and which makes them accessible to as many people as possible. This project, together with Europeana, should work alongside the other systems that exist in the world.
(FR) Madam President, the tasks of digitising Europe's literary heritage for the purposes of not only preserving and remembering it, but also of distributing it and promoting its influence, and of providing Europeans with access to their fantastic culture, are major challenges which public authorities should have a greater involvement in.
At the moment, Google is in the firing line because its commercial strategy involves an attempt to gain a crucial, long-term edge by establishing a monopoly not over the content of a global virtual library, but over access to this content, and also by footing the bill for this digitisation process in return.
I join my colleagues from Europe's right-wing parties in totally opposing any exclusive situation resulting in a monopoly. We can overcome the other major issues concerning intellectual property and compliance with copyright for out-of-print and orphan works. Legislation can be adapted to accommodate them.
However, the real question is this: what alternatives exist in Europe? The Europeana site, which has been up and running for a few months, only has 5% of Europe's works online. Half of its content comes from sources provided by France which, for once, is leading the way with Gallica, the portal of the National Library of France, and with the INA (National Audiovisual Institute).
However, the funding provided is a pittance in relation to what is needed. Google is prepared to invest EUR 15 million a year in rapidly digitising and making available up to 20 million works in 10 years. How much are we prepared to put on the table? If we cannot answer this question, Google, I am afraid, will be the only player able to meet the needs of the libraries themselves.
(PL) Madam President, the potential benefits and possibilities which the Google Books Project offers consumers, researchers and the majority of publishers and authors for the preservation of cultural heritage is, really, beyond dispute. We must not, however, treat the legal consequences lightly, and it is on these that I, as a representative of the Committee on Legal Affairs, would like to concentrate.
Firstly, the conditions which need to be met are, of course, clear. I am thinking of the need to respect copyright and of the establishment of a suitable system for paying royalties to authors. Unfortunately, the Google Project is based on an Anglo-Saxon legal system and on North American market realities which are completely inadequate for the European Union system. In connection with this, Google's activity in the European Union encounters obstacles, not only of a legal nature, but also of an ethical nature. Google assumes that a copyright owner who does not want to be part of an agreement is obliged to inform Google of this. This is not, of course, in accord with our law, which assumes that before scanning a book and making the scan available, it is necessary to obtain the author's consent and to pay the appropriate fee.
Another matter relates to what are known as 'orphan books', in other words, works for which it has not been possible to identify the copyright owner. In the majority of the Member States, collecting societies represent the interests of known copyright owners, and also of currently unidentified copyright owners, for example, by securing income from sales for a certain period in case the copyright holder is found in the future.
I would also like to point out the need to adapt European legal provisions in the area of copyright to the challenges of the digital era. At the same time, I fully support the opinion of Mrs Reding and Mr McCreevy, and also what was said today by Mr Kallas, that digitisation of works protected by copyright must fully respect the principle of copyright and the fair remuneration of authors, so that they can benefit from access of the wider European public to their works to the greatest degree. For we must not, of course, squander this opportunity in Europe.
(PL) Madam President, the opportunities offered by the internet have inspired Google to revive in cyberspace books which are out of print, forgotten, or which have vanished in the mists of time. The grand idea of creating a modern counterpart of the Alexandrian Library has, however, given rise to disputes on the issue of copyright.
The agreement reached two weeks ago satisfied the Authors Guild and the Association of American Publishers and some of their European counterparts. It allows titles published in four countries to be scanned and made available against payment. These countries are the United States, the United Kingdom, Australia and Canada. internet users from these countries will be able to read 20% of e-books free of charge (with the costs covered by advertisers) and will have to pay to read the remaining 80%.
From the author's and the publisher's point of view, this will have a two-fold benefit. In the first place, it will generate a one-off payment from Google of USD 60 to 300 for the right to scan the book and, in the second place, 63% of the profits generated from the e-book through the Google Books service. In other words, authors will make money from publishing even a single page of their own books on the internet.
Yet few people take into account the fact that non-British European users of Google Books, for example a Belgian or Polish internet user, will not even have access to those 20% of e-books. The service covers mainly English-language titles, and any European publishers or authors wishing to join the programme will have to deal with Google themselves. Europeans will have free access only to the least attractive categories of book - titles which are in the public domain and whose copyright has long since expired, for example, books in the Bibliothèque nationale de France which have not been taken out for 200 years. This will not result in a complete electronic library of European titles being built up.
In addition to certain reservations regarding the Google Project, such as the company's monopoly on the preparation and distribution of e-books and the need to pay it a share of the revenue and advertising, I believe that the lack of a unified system of copyright in the European Union will make it inefficient. The legal commotion surrounding Google has shown the consequences of the lack of uniform copyright law in the European Union as well as the impossibility of giving a unified response to the Google Books initiative. It is plain for all to see that harmonising copyright in the European Union has become an urgent necessity.
Madam President, Google is an American company we all know well, providing online services which many of us use on a daily basis. As their European headquarters is located in Ireland, I know they are an excellent employer and real leader in cutting-edge internet technology.
The digitisation of books, such as the Google Books Project, has the potential to unlock huge volumes of the world's collective knowledge and cultural heritage. We should support efforts to make books searchable, readable and downloadable. We all agree that a digital library of the scope Google is proposing will mean real benefits. This is especially true for our libraries in Europe, which store books dating as far back as the 17th century. Few people are able to see those books, but putting them online will allow the world to study and enjoy their contents.
However, the question we must, as Europeans, ask is whether that vast array of knowledge and culture should be monopolised by one private American company. I have no doubt Google wish to uphold their famous motto 'Do no evil'. However, what guarantee would we have that they would not use monopoly power to price these books above the range of ordinary citizens? Public access to such resources is of paramount importance.
In fact, we must do all we can to support our own digital library. Europeana makes available online nearly five million items. Its mission is to offer the widest possible public access to cultural collections from across Europe. I regret that only France has contributed seriously so far and that others, including Ireland, have contributed little. Given that my own country has such a rich and impressive literary history, I call on the Irish Government to participate more fully in the Europeana project.
We must cherish public access to our shared European culture and heritage. The clear message to all European cultural institutions must be to digitise and to digitise now.
(EL) Madam President, it is a question of principle that we must encourage access to information and education. At the same time, we should also facilitate access to European and world culture, in which the written word does indeed occupy a special place. In this sense, the digitisation of books and free access to them is desirable, but only on the condition of what we are debating today, namely absolute protection for intellectual property.
However, we have similar institutionalised instruments in the European Union. I refer, in particular, to Europeana, which we must strengthen and promote further. Europeana is a library, school, film library and music archive all in one and, of course, it respects intellectual property rights and grants free access to all citizens. The means therefore exist. The question is how we can use our powers, as the European Union, to become pioneers and not simply monitor developments in the private sector.
(HU) This is yet another example of our migration from Gutenberg's galaxy to the digital one. The slow pace of the legislative process is the reason why the business world has overtaken us. The legislative process must speed up. We need to avert anarchy and we need to prevent the formation of monopolies. We must guarantee freedom to readers, writers and retailers alike. We must also guarantee cultural diversity and equality for minority languages. We must do our utmost to eliminate digital illiteracy. This is what we have to do, and it is no mean task.
Madam President, I am responsible for the new report on Europeana, and I am convinced that we have to find a very good balance to respect, on the one hand, intellectual property rights and, on the other hand, to give easy access to all our users.
That means we need very clear definitions on how to reform copyright, and we therefore need the work done by the Commission on which sort of European fair use we want and clear definitions on what are orphan works. I would like to find out from the Commission whether, if we really do not want to fall behind the United States, we should finance the digitisation of European works of art and fund Europeana to a greater extent from the new Lisbon Strategy. Otherwise, we will leave it to Google, and that would not be the best solution to avoid the monopoly structure we already have.
(PT) Madam President, this is very ironic, is it not? What Google has done, taking on intellectual property and reproducing it for private usage, was clearly illegal at the outset, according to the conclusions drawn by the US Department of Justice itself. On a smaller scale, this is what we call piracy. Why should there be any difference between individual users who do this and an enormous company like Google?
Therefore, our first principle should be that the major players should not be granted any special privileges.
Our second principle is that we cannot be dependent on the goodwill of a monopoly. Like many of those present here, I find Google an interesting company. I think that their idea is an innovative and good one. However, what if they later raise prices, as, say, the publishers of academic journals are doing, increasing prices several hundred-fold? What if they restrict access to certain books? They have a quota of 15% for books that can be censured.
We need a digital library that is truly global, regulated by a global consortium, including universities, to ensure that quality is not being held back, and national libraries; a consortium in which Europe will, of course, have far greater power of leadership and decision making than it does at present. It started with books; the next thing will be works of art in European museums. Europe cannot afford to miss the boat on this matter.
(HU) While we are talking at the moment about the digitisation of the world's book heritage by a private company, in this case, Google, it seems as if we are only dealing with the present. It was stated in one speech that those of us here will continue, at any rate, to use printed books. However, whatever option we pave the way for, it will offer future generations as well an opportunity or a disadvantage which we obviously have to deal with. Therefore, the main issue here is not only, as has been said, that this will affect Europe's cultural industry. No, such a decision will influence European culture. In fact, there is an extreme danger that a company will own the world's cultural heritage or, looking into the future, its cultural present. This is why it is imperative for Europe to devise its own clear strategy in this area.
(PL) Madam President, firstly, digitisation is a huge opportunity to make our cultural, European and world heritage available to as great a number of Europeans as possible. This fits in very well indeed with the objectives of the new Lisbon Strategy.
However, it seems that, firstly, this requires standardisation of the whole question of orphan works. First and foremost in this area, we should have harmonised European solutions for management of incomes derived from orphan works. Member States have different solutions here.
Secondly, publication of out-of-print works requires special supervision. In my opinion, the question of out-of-print works should be harmonised. We cannot allow a situation to arise in which there is not strict regulation of out-of-print works. Thirdly, we cannot accept the opt-out method in the European legal system, because this allows Google to digitise works without the author's consent.
I think we should adopt broader measures for the European Union in this area. I also think that if we want to compete, in the positive sense of the word, with Google, or also to cooperate with the company, we should certainly speed up work relating to Europeana and, in particular, bring about an acceleration of work in this area in the Member States.
Madam President, I have a little story to tell to illustrate my point.
Probably the first copyright case in the history of the world took place in Ireland 1 500 years ago, when a monk called Finian invited another monk called Columcille to his monastery. Finian was writing a manuscript at the time. Columcille discovered it and got up each night to copy it.
Finian was not pleased and he asked for it back. He did not get it back so he appealed to the High King. The High King heard the case and made a judgment, which was - I will say it in Irish first - do gach bó a lao, do gach leabhar a chóip, or 'to every cow her calf, to every book its copy'.
That is as relevant today as it was 1 500 years ago, because copyright and intellectual rights have to be guaranteed. So I say, 'to every cow her calf, to every book its copy' and to every author and artist their copyright and intellectual rights.
Vice-President of the Commission. - Madam President, the Commission is doing its utmost to develop the digital field in our society. It seems to me that Google - and particularly its books project - has appeared as a great integrating factor for the European Union, because, as you know very well, - and this is in all papers - copyright so far has been explicitly in the hands of Member States and national legislation.
Now we need some kind of common approach, for which the Commission is very happy to provide proposals. The next Commission will definitely take all these issues very seriously and this will be a high priority. We agree that the books need to go online and fast. They will go anyway, whether we want it or not. The most important thing is that authors need to be paid for online books. We are planning a framework directive on these issues - including collective societies, which need to be transparent and accountable to their members. The framework directive will appear somewhere between autumn 2010 and spring 2011.
We should not fall behind, and we are proposing simple EU rules on orphan book works and also books which are out of print. The EU proposal will ensure that books are only digitised with prior permission, and there will also be a serious search for orphan works.
Let us continue this discussion. Once again, we would thank the Committee on Legal Affairs, and the honourable Members Mrs Niebler and Mr Lehne, for their initiative in initiating this interesting debate.
The debate is closed.
Written statements (Rule 149)
Google Books, the new service offered by Google, has given rise to a number of controversies recently. The project is based on free access to large numbers of scanned books, whereby four million of the scanned books are by European authors. The situation raises questions about limiting internet freedom and about the challenges faced by legislators as a result of a dynamically developing information society.
As the European Commission rightly points out, the digitisation of copyright books should fully respect the principle of copyright and properly reward authors, who have the most to benefit from the wider European public accessing their works. At the same time, however, the Commission has raised the question of the suitability of the European system of copyright for meeting the challenges of the digital age: does the present acquis allow European consumers access to digitised versions of books? Does it guarantee payment to their authors?
The Google Books Project makes books available to a far wider readership than a conventional library would. The free distribution of books on the web, however, has come up against restrictions similar to those that have appeared in music publishing. The law has not kept up with the development of digital communications, so a new legal framework needs to be created which makes it possible to regulate a changing reality. There also needs to be a compromise between the benefits of projects such as Google Books and authors' rights in terms of being rewarded for their works.
(The sitting was suspended at 11.50 and resumed at 12.00)